DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 4/20/2022 have been fully considered: amended claims 16-18 and 22 have been made allowable. 
Claim 1 has been amended to recite “transferring said plurality of epitaxial semiconductor layers from said first substrate directly onto said metal collector contact on said host substrate”; and the applicant argues that the intervening layer 162 between epitaxial layers 112 and the metal collector electrode 21 demonstrates that the Kondo reference does not teach the amended claim. 
However, the claim does not explicitly recite that the transferring step results in one of the plurality epitaxial layers being in direct contact with the metal collector contact. Hence, the rejection has been updated to address the new limitation and has been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (U.S. Pub #2004/0253782), in view of Watanabe (U.S. Pub #2016/0293742).
With respect to claim 1, Kondo teaches a method of forming a bipolar transistor, comprising: 
providing a transistor (Fig. 6, 112 and Paragraph 82) comprising a plurality of epitaxial semiconductor layers on a first substrate (Fig. 6, 110); 
providing a host substrate (Fig. 12, 171); 
patterning a metal collector contact (Fig. 12, 21 and Paragraph 70 and 92) on the top surface of said host substrate; and 
transferring (Fig. 13) said plurality of epitaxial semiconductor layers from said first substrate directly onto said metal collector contact on said host substrate.
Kondo does not teach that the bipolar transistor comprises a vertical collector contact. 
Watanabe teaches a bipolar transistor comprising a vertical collector contact (Figs. 1-2, 10 and Paragraph 88; Figs. 1-2, collector 21 and Paragraph 37-38).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a vertical collector contact in the structure of Kondo as taught by Watanabe in order to contacts to the base, emitter, and collector at a planar level (Paragraph 88). 
With respect to claim 6, Kondo teaches that said plurality of epitaxial semiconductor layers form a heterojunction bipolar transistor (HBT) (Paragraph 69).
With respect to claim 7, Kondo teaches that said transferring comprises transferring local areas of epitaxy (see Fig. 6, local areas 112) from the first substrate to the host substrate.
With respect to claim 9, Kondo teaches that providing a transistor comprises providing a plurality of said transistors (Fig. 6, 112), and said transferring comprises transferring a plurality of said transistors onto a common host substrate (Fig. 3-4).
With respect to claim 10, Kondo teaches that said plurality of said transistors are transferred onto a common metal collector contact (Fig. 4, 21) which has been patterned on the top surface of said host substrate, thereby forming a multi-finger transistor.
With respect to claim 11, Kondo teaches that said plurality of said transistors are transferred onto respective metal collector contacts (Fig. 1, a single transistor is transferred on to a respective collector contact 21) which have been patterned on the top surface of said host substrate, thereby forming a multi-finger transistor.
With respect to claim 12, Kondo teaches that said host substrate has a higher thermal conductivity than does said first substrate (Paragraph 30, 77).
With respect to claim 13, Kondo teaches that said host substrate comprises silicon (Si), silicon carbide (SiC), aluminum nitride (AlN), or diamond (Paragraph 92 and 97).
With respect to claim 14, Kondo teaches that the plurality of epitaxial semiconductor layers comprise Group III-V materials (Paragraph 35).
With respect to claim 19, Kondo teaches that said plurality of epitaxial semiconductor layers comprises emitter, base, and collector layers (Fig. 2),
further comprising fabricating electrical contacts (Fig. 15, wirings connected to 22 and 23) to said emitter and base layers after said transferring of said plurality of epitaxial semiconductor layers from said first substrate onto said metal collector contact on said host substrate.
With respect to claim 20, Kondo teaches that said plurality of epitaxial semiconductor layers comprises emitter, base, and collector layers (Fig. 2),
further comprising fabricating electrical contacts to said emitter and base layers prior to (Fig. 6, 113 and Paragraph 82) said transferring of said plurality of epitaxial semiconductor layers from said first substrate onto said metal collector contact on said host substrate.
With respect to claim 21, Kondo teaches that said first substrate is the growth substrate for said plurality of epitaxial semiconductor layers (Paragraph 82).

Claims 2-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo and Watanabe, in view of Kub (U.S. Pub #2012/0068157).
With respect to claim 2, Kondo teaches that said plurality of epitaxial semiconductor layers comprises emitter, base, and collector layers (Fig. 2, E, B, and C), but does not teach that the collector layer on said metal collector contact such that a Schottky contact is formed.
Kub teaches a bipolar transistor comprising a collector layer and a metal collector contact such that a Schottky contact is formed (Paragraph 78). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the collector layer and metal collector contact of Kondo such that a Schottky contact is formed as taught by Kub in order to achieve the predictable result of forming a metal-semiconductor connection (Paragraph 78).
With respect to claim 3, Kub teaches that said collector layer comprises an N- material (Paragraph 159). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the collector layer of Kondo as a n- material as taught by Kub in order to implement a hot electron device (Paragraph 25 and 159-160).
With respect to claim 4 and 5, Kondo teaches that said plurality of epitaxial semiconductor layers comprises emitter, base, collector (Fig. 2, E, B, and C), but does not teach a sub-collector layer, said sub-collector layer on said metal collector contact such that an ohmic contact is formed.
Kub teaches a bipolar transistor comprising a sub-collector layer (Paragraph 61) on said metal collector contact such that an ohmic contact is formed (Paragraph 78). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide sub-collector making an ohmic contact to the collector contact of Kondo as taught by Kub in order to form a low resistance contact (Paragraph 61).
With respect to claim 5, Kub teaches that said sub-collector layer comprises an N++ material (Paragraph 61, i.e. a high N dopant concentration).
With respect to claim 15, Kondo does not teach that said plurality of epitaxial semiconductor layers comprises a combination of: indium phosphide (InP), indium gallium arsenide (InGaAs), indium aluminum arsenide (InAlAs), indium arsenide (InAs), and gallium arsenide antimonide (GaAsSb).
Kub teaches a bipolar transistor, wherein a plurality of epitaxial semiconductor layers comprises a combination of: indium phosphide (InP),
indium gallium arsenide (InGaAs), indium aluminum arsenide (InAlAs), indium arsenide (InAs), and gallium arsenide antimonide (GaAsSb) (Paragraph 56 and 59).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the plurality of epitaxial semiconductor layers of Kondo to comprise a combination of materials as taught by Kub in order to achieve the predictable result of forming a hot electron bipolar device (Paragraph 56-60).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo and Watanabe, in view of Kondo (U.S. Pub #2004/0048447).
With respect to claim 8, Kondo teaches that said plurality of epitaxial semiconductor layers on a first substrate further comprises a sacrificial etch layer (Fig. 6, 111) between said epitaxial semiconductor layers and said first substrate, said transferring comprising:
encapsulating said epitaxial semiconductor layers and said sacrificial etch layer in an adhesive layer (Fig. 7, 131); etching said sacrificial etch layer to release said epitaxial semiconductor layers from said first substrate (Fig. 10);
using a stamp (Fig. 13, 181) to move said released, encapsulated epitaxial semiconductor layers onto said metal collector contact on said host substrate;
and removing said adhesive layer encapsulation (Fig. 14).
Kondo does not teach that the adhesive layer is a polymer layer.
Kondo ‘447 teaches an adhesive layer comprising a polymer layer (Paragraph 80; i.e. a thermosetting material is synonymous with a polymer material).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a polymer material as the encapsulation material 131 of Kondo as taught by Kondo ‘447 in order to achieve the predictable result of an adhesive layer (Paragraph 80).

Allowable Subject Matter
Claims 16-18 and 22 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826